Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  145739                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 145739
                                                                   COA: 299237
                                                                   Wayne CC: 09-025120-FC
  WILLIAM HAROLD DOTHARD,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 26, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 26, 2012                   _________________________________________
           s1217                                                              Clerk